Citation Nr: 1317192	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  05-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence had been presented sufficient to reopen a claim for entitlement to service connection for right knee osteoarthritis, to include as secondary to service-connected residuals of fractures of the right second and third toes. 

2.  Whether new and material evidence had been presented sufficient to reopen a claim for entitlement to service connection for right great toe osteoarthritis, to include as secondary to service-connected residuals of fractures of the right second and third toes. 

3.  Whether new and material evidence had been presented sufficient to reopen a claim for entitlement to service connection for right sacroiliac joint degenerative changes, to include as secondary to service-connected residuals of fractures of the right second and third toes. 

4.  Whether new and material evidence had been presented sufficient to reopen a claim for entitlement to service connection for right elbow osteoarthritis, to include as secondary to service-connected residuals of fractures of the right second and third toes. 

5.  Entitlement to service connection for left elbow osteoarthritis, to include as secondary to service-connected residuals of fractures of the right second and third toes.

6.  Entitlement to a disability evaluation in excess of 30 percent for pseudofolliculitis barbae (PFB).

7.  Entitlement to a special home adaptation grant.

8.  Entitlement to specially adapted housing.

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran had active service from March 1973 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in May 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

The issues of entitlement to a disability evaluation in excess of 30 percent for PFB, entitlement to a special home adaptation grant, entitlement to specially adapted housing and entitlement to TDIU were remanded by the Board in February 2012 for additional development.  These issues are again before the Board for further appellate review.

The issues of entitlement to service connection for right knee osteoarthritis, right great toe osteoarthritis, right sacroiliac joint degenerative changes, and right and left elbow osteoarthritis, all to include as secondary to service-connected residuals of fractures of the right second and third toes, entitlement to a special home adaptation grant, entitlement to specially adapted housing and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for a right knee disorder, right great toe disorder, a back disorder, and a right elbow disorder in a September 1998 rating decision; he perfected his appeal on these issues; however, he withdrew his appeal of those claims at a November 2000 travel board hearing; as such, the September 1998 rating decision was final.

2.  Since the September 1998 rating decision, evidence has been received, with regard to his claims for entitlement to service connection for right knee disorder, right great toe disorder, a back disorder, and a right elbow disorder, that is neither cumulative nor redundant of evidence of record at the time of the prior denial, this evidence relates to unestablished facts necessary to substantiate these claims, and raises a reasonable possibility of substantiating these claims.

3.  PFB has not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, four or five characteristics of disfigurement, involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or the requirement of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.


CONCLUSION OF LAW

1.  The September 1998 rating decision denying service connection for right knee disorder, right great toe disorder, a back disorder, and a right elbow disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  Because evidence received since September 1998 is new and material regarding his claims for entitlement to service connection for right knee disorder, right great toe disorder, a back disorder, and a right elbow disorder, these claims are reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2012).

3.  The criteria for an initial compensable evaluation for psuedofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Codes 7800, 7806, 7813 (2008); 38 C.F.R. §§ 3.321(b), 4.7, 4.10 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

With regard to the Veteran's petitions to reopen his claims for entitlement to service connection for right knee disorder, right great toe disorder, a back disorder, and a right elbow disorder, the Board notes that the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision to reopen these claims, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2007 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date, and met the generic requirements remaining under Vazquez-Flores.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records, post-service reports of VA, and private treatment and examination.  The claims file also includes the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this case in February 2012 in order to provide the Veteran with a VA examination to determine the current nature and severity of his service-connected skin disability.  He was provided with the examination in January 2013.  The Board finds that the VA examination was adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the skin disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

Moreover, all evidence received subsequent to a final decision is considered credible for the purposes of reopening a claim.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claims for entitlement to service connection for a skin disorder, headaches and a back disorder were denied in a June 2003 rating decision.  As the Veteran did not submit new and material evidence or a notice of disagreement within a year of this decision, the decision is final.  See 38 U.S.C.A. § 7105(b)-(c), (d)(3) (West 2002); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); 38 C.F.R. §§ 3.156(a), (b).

In September 1998, the RO denied the Veteran's claim for entitlement to service connection right knee disorder, right great toe disorder, a back disorder, and a right elbow disorder because the medical evidence of record failed to show that the disability had been clinically diagnosed.  The RO noted that there was no evidence in service for a fracture of the right big toe.  In addition, the RO found that, while there was evidence of treatment in service for right knee pain in May 1975, his separation examination was negative for any disability of the knee.  Service treatment records also showed treatment for an injury to the right elbow in July 1973, but the discharge examination was negative for any right elbow disability.  Finally, service treatment records showed treatment for back pain in June 1973; however, his discharge examination was negative for any back disability, and upon VA examination the Veteran denied any injury or condition of the lumbar spine.  The Veteran was found to have a normal lumbar spine.  New and material evidence addressing these bases is required to reopen the claims.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Since September 1998, substantial pertinent evidence has been added to the claims file, as follows.  The Veteran has submitted a statement that he believes that his right knee disorder, right great toe disorder, a back disorder, and a right elbow disorder are all secondary to his service-connected residuals of fractures of the right second and third toes.  Specifically, he has alleged that his altered gait due to his service-connected disability has caused him to redistribute his weight and to use a walker, leading to these additional disorders.  His lay statements are deemed credible solely for purposes of this new and material analysis.  See Duran, 7 Vet. App. 216.  The Veteran's VA medical records have shown that he has an impaired gait and uses a walk.  See VA medical record dated October 2008.  In addition, the Veteran has been diagnosed with mild osteoarthritis of the right knee with chronic pain and limitation of motion, arthritis of the sacroiliac joint with chronic pain, degenerative changed in the right and left elbows with chronic pain and limitation of motion, and right hallux and hallux valgus deformity and osteoarthritis of the right first metatarsal joint with chronic pain and tenderness.  See October 2010 VA examinations. 

The Board finds that this evidence is new because it was not before the adjudicator in September 1998.  The Board also finds that the new evidence is material because it directly addresses the reasons the claims were previously denied on the last adjudication in September 1998.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.

The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for right knee disorder, right great toe disorder, a back disorder, and a right elbow disorder.  Hence, the appeal to this extent is allowed.

Increased rating - PFB

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's disability was originally evaluated under Diagnostic Code 7814, for tinea barbae.  The rating criteria for disabilities of the skin were amended in August 2002, prior to the appeals period for this claim.  This amendment removed Diagnostic Code 7814 for tinea barbae.  The rating criteria for skin disabilities, specifically for Diagnostic Codes 7800-7805, were amended again during the course of the appellant's appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  The summary in Federal Register notes that the applicability date of the amendment is for all claims received by VA on and after October 23, 2008.  As the Veteran's claim was filed prior to this date, the revised rating criteria do not apply in this case, unless the Veteran requested review under the revised regulations, and the appellant made no such request.

Tinea barbae is now among the disabilities listed at Code 7813.  38 C.F.R. § 4.118 (2012).  These disabilities are evaluated as disfigurement of the head, face, or neck; scars; or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2012).  Here, the Veteran's PFB involves his neck and face, so the applicable criteria are found at 38 C.F.R. § 4.118, Diagnostic Code 7800 (disfigurement of the head, face, or neck) and Diagnostic Code 7806 (dermatitis).  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7800 provides that an evaluation of 30 percent is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features, (features include nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, and lips); or, with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.

Note (1) to Diagnostic Code 7800 provides that the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows:

1) Scar 5 or more inches (13 or more cm.) in length. 2) Scar at least one-quarter inch (0.6 cm.) wide at widest part. 3) Surface contour of scar elevated or depressed on palpation. 4) Scar adherent to underlying tissue. 5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7806 pertains to dermatitis or eczema.  A 30 percent rating is assignable when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assignable where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118.

A July 2006 VA examination report shows that the Veteran used doxycycline once per day and benzoyl peroxide twice per day.  The symptoms were pruritis, inflammation, multiple shave bumps with some crusting in the lesions in the beard area of the lower part of the face, the anterior, posterior and lateral surfaces of the neck.  There were no constitutional or systemic symptoms.  There was no malignant neoplasm of the skin.  There was no urticaria, primary cutaneous vasculitis, or erythema mutiforme.  The Veteran has multiple small shave bumps on the lower half of his face and on the back, front and sides of his neck.  These involved the bearded areas of his neck but they also involve the posterior neck because he shaved the posterior neck as well.  The examiner noted that these bumps were very dense in a number of areas, particularly on the neck, and were two to five millimeters in diameter, and involved about three percent of the entire body surface.  However, of the exposed area of skin, including the head, face, neck and hands, this would be approximately 21 percent of this area.  The lumps were disfiguring.  He had no acne or chloracne, scaring alopecia, alopecia areata or hyperhidrosis.  

A July 2007 VA medical record shows that the Veteran was assessed as having tinea cruris and was to be provided with ketoconazole ointment.

A November 2007 VA examination report shows that the Veteran reported exudation, ulcer formation, itching and crusting.  He had been taking doxycycline once a day and benzoyl peroxide topically.  Upon examination, the Veteran had multiple pruritic papules on the beard area of his face, the anterior aspect of the neck, the nape (posterior) of the neck, and occipital area of the scalp.  There was hyperpigmentation of an area of less than six square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture and limitation of motion.  The skin lesions covered a surface area of about 15 percent of exposed areas and about 2 percent overall.  The skin lesions did not have any associated systemic disease and did not manifest in connection with a nervous condition.

An August 2009 VA examination report shows that the Veteran had shave bumps of the anterior neck, face, post neck and behind the ears with flare-ups of the bumps, redness and irritation, crusting, peeling, and pain.  He had used doxycycline and benzoyl peroxide on a daily basis since 1999.  The examiner noted that the treatment was systemic and topical.  The examiner also noted that these were not corticosteroids or immunosuppressive drugs.  The percent of exposed areas of the skin was 29 percent, and the percent of the total body area affected was 4 percent.  

The Veteran submitted a letter from a private dermatologist who noted that he had been treating the Veteran since April 2010 for PFB with dermatop with good results.

At his hearing, the Veteran indicated that it was necessary to use corticosteroid cream and a "drying solution" to dry up the lesions, and that he had been using this medication every day for longer than 12 months.

A January 2013 VA opinion report shows that the Veteran was diagnosed with pseudofolliculitis and had been using triamcinolone cream twice daily since 2010.  The examiner noted that the Veteran had hyperpigmentation of his skin as a result of outbreaks, but no benign or malignant skin neoplasms and no systemic manifestions.  The examiner noted that the Veteran had not been treated with systemic corticosteroids or other immunosuppressive medications, but had been treated with oral doxycycline on a daily basis or topical corticosteroids on a constant or near constant basis.  Other than medications, the Veteran had no other treatment for his skin disability.  He had no episodes due to urticaria, primary cutaneous vasculitis, erythema multiforms, or toxic epidermal necrolysis.  The examiner noted that the Veteran had infections of the skin that covered 20 to 40 percent of the exposed area of skin and 20 to 40 percent of the total body area.  There was no active skin outbreak at the time, but the Veteran had an area of skin that was affected by hyperpigmentation that covered 17 centimeters by 13 centimeters.  There was no evidence of active folliculitis flare-up.  There was no area that was elevated or depressed on palpation, no adherence to the underlying tissue, no abnormal skin texture covering an area exceeding six square inches, no underlying soft tissue missing in an area exceeding six square inches, and no skin indurated and inflexible in an area exceeding six square inches.  

The Board finds that, upon review of the evidence of record, the Veteran's service-connected PFB does not warrant a higher disability rating.  

VA examiners noted that there was no tissue loss or distortion of any features associated with the Veteran's service-connected PFB.  In addition, while it was noted that the Veteran's skin disability involved lumps on his face and neck that were disfiguring, he only exhibited one characteristic of disfigurement-hyperpigmentation-at his January 2013 VA examination.  As such, a higher disability rating under Diagnostic Code 7800 is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

Likewise, a higher disability rating under Diagnostic Code 7806 is not warranted.  At no time has an examiner found that the Veteran's skin disabilities affected 40 percent or more of his entire body or exposed areas.  With regard to the types of medications the Veteran uses to treat his service-connected PFB, the VA examination reports and medical records have shown that the Veteran has used oral doxycyline and various topical medications, including benzoyl peroxide, dermatop, ketoconazole and triamcinolone.  However, in the August 2009 and January 2013 examination reports, the VA examiner specifically noted that the medications required by the Veteran were not considered systemic corticosteroids or other immunosuppressive medications.  At his hearing, the Veteran indicated that he used corticosteroid creams to treat his skin disability.  The Board notes here that topical medications are not considered systemic.  The regulations clearly contemplate systemic medication therapies in the rating criteria.  As such, a higher disability rating is not warranted under Diagnostic Code 7806.  38 C.F.R. § 4.118 Diagnostic Code 7806 (2012).

The Board has considered whether a higher disability rating is warranted for the Veteran's skin disability under any other rating criteria pertaining to disabilities of the skin; however, taking into consideration the Veteran's symptoms, ratings under Diagnostic Codes 7813, 7800 and 7806 are the most appropriate.  There are no other Diagnostic Codes that would provide him with a higher disability rating for his service-connected PFB.

As the evidence of record is against a higher disability rating for the Veteran's service-connected PFB, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49, 53 (1990).

Extraschedular consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's service-connected skin disability are contemplated by the rating criteria set out in Diagnostic Codes 7800, effective prior to October 23, 2008, and Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008), Diagnostic Code 7806 (2012).  Thus, the evidence does not support referring this case for an extraschedular evaluation.




ORDER

As new and material evidence has been received to reopen the claim of service connection for right knee osteoarthritis, the appeal to this extent is allowed.

As new and material evidence has been received to reopen the claim of service connection for right great toe osteoarthritis, the appeal to this extent is allowed.

As new and material evidence has been received to reopen the claim of service connection for right sacroiliac joint degenerative changes, the appeal to this extent is allowed.

As new and material evidence has been received to reopen the claim of service connection for right elbow osteoarthritis, the appeal to this extent is allowed.

A disability evaluation in excess of 30 percent for PFB is denied.


REMAND

Service connection claims

The Veteran has claimed that he has disabilities of the right knee, right great toe, right sacroiliac, and right and left elbows that are secondary to his service-connected residuals of fractures of the right second and third toes.  He was afforded a VA examination in October 2010.  The examiner was asked to provide an opinion as to whether any arthritis found in the Veteran's right knee, right great toe, sacroiliac joint and right and left elbows were related to this service-connected residuals of fractures of the right second and third toes.  The examiner diagnosed mild osteoarthritis of the right knee with chronic pain and limitation of motion, arthritis of the sacroiliac joint with chronic pain, degenerative changed in the right and left elbows with chronic pain and limitation of motion, and right hallux and hallux valgus deformity and osteoarthritis of the right first metatarpal joint with chronic pain and tenderness.  He indicated that he could not resolve the issue without resort to mere speculation, but did not provide any explanation for this conclusion.  

The claims file was returned to the examiner in December 2012, for an addendum to explain his findings.  The examiner reviewed the claims file and opined that there was no sufficient documentation to support an opinion that the Veteran's current right great toe condition, right knee condition, right sacroiliac condition, and bilateral elbow condition are residuals of his service-connected fractures of the second and third toes.  He noted that the claim of continued pain in the right second and third toes causing an altered gait is not supported in the documentation, because there was no complaint on his separation examination of this disability, and his service treatment records reflected simple breaks in these toes with minimal displacement and satisfactory healing.

Unfortunately, the Board finds that an additional examination is necessary in order to obtain an opinion based on the relevant evidence of record.  The Veteran's VA medical records have shown that he does have an altered gait and uses a walker.  While it is unclear what specifically causes his altered gait, it should be noted that he is additionally service-connected for left knee patellofemoral degenerative joint disease, associated with fractures of the right second and third toes.  On remand, an examiner should specifically note the disabilities that cause the Veteran to have an altered gait, and opine as to whether his current right great toe condition, right knee condition, right sacroiliac condition, and bilateral elbow condition are due to this altered gait.  In this regard, the VA examiner did not provide a comment as to whether the Veteran's service-connected disabilities, including the residuals of fracture to the right second and third toes and his left knee patellofemoral degenerative joint disease, have aggravated his current right great toe condition, right knee condition, right sacroiliac condition, and bilateral elbow condition are due to this altered gait.  On remand, the examiner should include such an opinion.
 
Specially Adapted Housing

The Veteran contends that he is entitled to assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  Regrettably, further development of the Veteran's claim is necessary before appellate review may proceed on this matter as well.

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a Veteran who served on active duty after April 20, 1898, and is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a), (b).  The Veteran is not presently receiving compensation for permanent and total service-connected disability.  However, he currently has a claim for TDIU benefits that is being remanded for further development.  The Veteran is basing this claim, in large part, on his disabilities of the lower extremities.  Therefore, the Board determines that the issue of entitlement to a grant for specially adapted housing is inextricably intertwined with the issue of entitlement to TDIU benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.

Home Adaptation Grant

The Veteran also contends that he is entitled to a special home adaptation grant.  Regrettably, this issue also requires additional evidentiary development before appellate review may proceed.

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a Veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809(a), (b).

As noted in the preceding section, the Veteran is not presently receiving compensation for permanent and total service-connected disability.  However, he currently has a claim for TDIU benefits that is being remanded for further development.  The Veteran is basing this claim, in large part, on his disabilities of the lower extremities.  Therefore, the Board determines that the issue of entitlement to a grant for specially adapted housing is inextricably intertwined with the issue of entitlement to TDIU benefits.  See Harris, 1 Vet. App. at 183 (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.

TDIU

Finally, the Veteran contends that he is entitled to TDIU benefits.  However, as outlined below, further evidentiary development is necessary before appellate review may proceed on this claim as well.

Entitlement requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  In reaching such a determination, the central inquiry is 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for pseudofolliculitis barbae (rated as 30 percent disabling), residuals of a fracture to the right second and third toes (rated as 30 percent disabling), and patellofemoral degenerative joint disease of the left knee (rated as 10 percent disabling), for a combined disability evaluation of 60 percent.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340, as he does not have a single disability evaluation of 40 percent or higher.

However, the Veteran's service connection claims are also being remanded at this time.  Therefore, there is certainly a possibility that the Veteran could be found to have a single disability rating of 40 percent or higher upon readjudication of these issues.  As such, the issue of entitlement to TDIU benefits is inextricably intertwined with the issues being remanded herein.  See Harris, 1 Vet. App. at 183 (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.

Nonetheless, even if the Veteran does not meet the required percentage standards set forth in 38 C.F.R. § 4.16(a) upon readjudication of his service connection claims, he still may receive a TDIU on an extra-schedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  But as already alluded to, ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The record contains numerous medical and lay statements suggesting that the Veteran is not able to perform manual labor.  The Veteran also testified during his May 2011 hearing that sedentary work was not available where he lived.  Finally, the record contains a finding by VA's Vocational Rehabilitation and Employment Division, determining that he is not a candidate for their services since he will be unable to reengage in competitive employment.  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  In other words, if the Veteran is not found to meet the schedular requirements for TDIU following the readjudication of the claims being remanded, the RO/AMC should reconsider whether this matter should be submitted to the Compensation and Pension Director for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his current right knee, right great toe, sacroiliac joint and right and left elbow disorders.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current right knee, right great toe, sacroiliac joint or right or left elbow disorders had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current right knee, right great toe, sacroiliac joint and right and left elbow disorders were caused (in whole or in part) by his service-connected residuals of fractures of the right second and third toes or left knee patellofemoral degenerative joint disease?  The examiner should address whether the Veteran has had an altered gait as a result of either or both of these service-connected disabilities and, if so, whether the altered gait played a part in causing his current right knee, right great toe, sacroiliac joint and right and left elbow disorders.

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current right knee, right great toe, sacroiliac joint and right and left elbow disorders  have been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected residuals of fractures of the right second and third toes or left knee patellofemoral degenerative joint disease?  The examiner should address whether the Veteran has had an altered gait as a result of either or both of these service-connected disabilities and, if so, whether the altered gait played a part in causing his current right knee, right great toe, sacroiliac joint and right and left elbow disorders.

In determining whether the Veteran has had an altered gait affecting his current right knee, right great toe, sacroiliac joint and right and left elbow disorders , the examiner should address the findings of the December 2009 VA joints examination, which found evidence of abnormal weight bearing, and determined that the Veteran placed more of his weight on his left foot due to chronic pain from his service-connected disability of the right second and third toes.  

 If the Veteran's current right knee, right great toe, sacroiliac joint and right and left elbow disorders were aggravated by his service-connected residuals of fractures of the right second and third toes or left knee patellofemoral degenerative joint disease, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  Readjudicate the Veteran's claims, taking into consideration whether the claim of entitlement to TDIU benefits should be submitted for extraschedular consideration under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


